DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/20, 5/19/20, 5/7/21, 11/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-20 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “non-white” light of all of the claims and “spectral energy” of all the claims do not have antecedent support in the specification.  Additionally, the specification does not discuss “light emitter(s)” of the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 recite “non-white light” and discuss “spectral energy”, neither of which is supported by either of the parent cases (instant case is a CON of 15857128 which is a CIP of 15856971).  The examiner notes that neither of the parent cases provides support for the terms “non-white light” and discuss “spectral energy”. Therefore, because the instant case is a CON (not a CIP) from the parent case which does not include support for the claimed terminology, then the instant application includes subject matter not supported by the parent cases, thus being new matter.  Additionally, the parent cases do not discuss “light emitter(s)” of the instant claims, and therefore these limitations are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what a space being occupied is attempting to recite in line 2.  Space of what?  What is the space occupied by?  Is it a space or area that is occupied by people?
Regarding line 5 of claim 1, it is unclear if the outputting of up to 30% includes 0% or if the output must be greater than 0% and less than or equal to 30%.  The term “output” appears to imply that some value greater than 0% is required, while up to 30% seems to include 0% and therefore the language is a bit contradictory.  Because some examples in the instant specification appear to discuss 0%, then it is unclear whether applicants intend to encompass 0% in the range or not.
Regarding line 8 of claim 1, it is unclear if the outputting of greater than 70% includes 100% or if the output must be greater than 70% and less than 100%.  
Regarding the white light and non-white light of lines 4-9 of claim 1, it is unclear what is attempting to be described.  Specifically, it is unclear to the examiner what wavelength non-white and white light are describing.  Typically, white light (light from the visible spectrum) includes from around 380 nm all the way to 750nm (see [35] of the instant specification).  Therefore, it is unclear how any light emitted in the 380nm-420nm range would be anything other than part of the white light spectrum (specifically the violet region of the white light spectrum).  So, because the claimed ranges for both white light and non-white light are in the same range wavelength which appears to be white light in the 380nm-420nm range, then it is unclear how a non-white light can operate in this wavelength range of white light?  Further, how can a non-white light primarily provide (over 70% spectral energy) white light (380nm-420nm)?  This language appears contradictory and clarification is required as to how the lights are defined. How can white light and non-white light both have identical wavelengths? Nonetheless, it remains unclear to the examiner which light (white light or non-white light) is attempting to be claimed as illuminating versus disinfecting since applicants do not use the term non-white in the specification and because of the ambiguities in the claims presented previously. 
Claims 1-7 are rejected based on further claim dependency.
Regarding claims 3-4, it is unclear how the occupancy or vacancy relate to each other.  Are applicants stating that the space must be occupied for the first time period and vacant during the second time period?
As to claims 3-4, are the determinations of occupancy and vacancy required to be performed by the sensor?  If so, then applicants appear to be missing essential features required to perform the claimed invention and the examiner requests that applicants correlate the sensor to the vacancy/occupancy.
As to claim 8, it is unclear what a space being occupied is attempting to recite in line 2.  Space of what?  What is the space occupied by?  Is it a space or area that is occupied by people?
Regarding line 5 of claim 8, it is unclear if the outputting of up to 30% includes 0% or if the output must be greater than 0% and less than or equal to 30%.  The term “output” appears to imply that some value greater than 0% is required, while up to 30% seems to include 0% and therefore the language is a bit contradictory.  Because some examples in the instant specification appear to discuss 0%, then it is unclear whether applicants intend to encompass 0% in the range or not.
Regarding line 8 of claim 8, it is unclear if the outputting of greater than 70% includes 100% or if the output must be greater than 70% and less than 100%.  
Regarding the white light and non-white light of lines 4-9 of claim 8, it is unclear what is attempting to be described.  Specifically, it is unclear to the examiner what wavelength non-white and white light are describing.  Typically, white light (light from the visible spectrum) includes from around 380 nm all the way to 750nm (see [35] of the instant specification).  Therefore, it is unclear how any light emitted in the 380nm-420nm range would be anything other than part of the white light spectrum (specifically the violet region of the white light spectrum).  So, because the claimed ranges for both white light and non-white light are in the 
Claims 9-14 are rejected based on further claim dependency.
Regarding claims 10-11, it is unclear how the occupancy or vacancy relate to each other.  Are applicants stating that the space must be occupied for the first time period and vacant during the second time period?
As to claims 10-11, are the determinations of occupancy and vacancy required to be performed by the sensor?  If so, then applicants appear to be missing essential features required to perform the claimed invention and the examiner requests that applicants correlate the sensor to the vacancy/occupancy.
Regarding line 3 of claim 15, it is unclear if the outputting of up to 30% includes 0% or if the output must be greater than 0% and less than or equal to 30%.  The term “output” appears to imply that some value greater than 0% is required, while up to 30% seems to include 0% and therefore the language is a bit contradictory.  Because some examples in the instant specification appear to discuss 0%, then it is unclear whether applicants intend to encompass 0% in the range or not.
Regarding line 6 of claim 15, it is unclear if the outputting of greater than 70% includes 100% or if the output must be greater than 70% and less than 100%.  
Regarding the white light and non-white light of lines 2-7 of claim 15, it is unclear what is attempting to be described.  Specifically, it is unclear to the examiner what wavelength non-
Claims 16-20 are rejected based on further claim dependency.
Regarding claims 17-18, it is unclear how the occupancy or vacancy relate to each other.  Are applicants stating that the space must be occupied for the first time period and vacant during the second time period? Additionally, it is unclear what a space being occupied is attempting to recite.  Space of what?  What is the space occupied by, or vacated by?  Is it a space or area that is occupied by people?
As to claim 18, are the determinations of occupancy and vacancy required to be performed by the sensor?  If so, then applicants appear to be missing essential features required to perform the claimed invention and the examiner requests that applicants correlate the sensor to the vacancy/occupancy.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have efbeen obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks (US 20180320872; hereinafter “Weeks”).
As to claim 1, Weeks teaches a light emitting device (Weeks; Figs. 1-4) comprising: 

a controller in communication with the sensor (Weeks teaches a control connected to the sensor; [33-37]) and operable to: cause output, via a first light emitter and for a first time period in the space, of a white light comprising a spectral energy in a wavelength range of 380 to 420 nanometers (nm); cause output, via a second light emitter and for a second time period in the space, of a non-white light comprising a spectral energy greater than 70% energy in the wavelength range of 380 to 420 nm; and switch, based on whether the space is occupied and to achieve a minimum dosage of light in the wavelength range of 380 to 420 nm during a third period that includes the first time period and the second time period, between causing output of the white light and causing output of the non-white light (Weeks teaches first emitter 110 for emitting between 400-700 nm of light as visible light, and second emitter 115 which can emit light at 405 nm, where the light at 405 nm is the main spectral energy including up to around 100% within the 380-420 nm range; [19, 26] Fig. 4. Weeks teaches the controllers connected to the occupancy sensor which control the both 110 and 115 based on whether the space is occupied; [36-37, 41, 42, 48-50] Fig. 4.  Weeks uses a bioburden sensor 140 to detect pathogens, and continues the application of disinfecting light from 115 until microbes are no longer detected (i.e. until the minimum dosage is provided to kill the microbes; [21, 30, 45, 48-49]).  Weeks teaches that each LED can be dimmed (energy decreased); [28, 41]. Because the light at 405 nm from 115 is at the specific wavelength, then the examiner believes that the majority of its spectral energy (almost 100%) would be at the 405nm range). 
Note: The instant Claims 1-14 contain a large amount of functional language (ex: “operable to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Additionally, if 
Although the examiner believes the first light emitter of Weeks would emit up to 30% spectral energy in the wavelength range of 400-420nm because the light includes wavelengths in the visible spectrum, Weeks does not explicitly teach this feature. However, it would have been obvious to one of ordinary skill in the art to have included in the visible wavelength light from 400-700nm of Weeks, a small percentage up to 30% spectral energy in the 400-420 nm range in order to provide some disinfecting potential from the first light.  Additionally, this would result in other 70% or more energy from the first light of Weeks being directed towards wavelengths between 420-700nm in the visible spectrum which would provide the advantage of more visually appealing light to a user. 
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The ability of the light source to provide primarily (greater than 70% energy in the spectrum) of visually appealing light, which is warmer light, as a design choice, in order to provide light that is visually appealing to a user and not cool/cold light provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
As to claim 2, Weeks teaches the light emitting device of claim 1, wherein the controller is further operable to: determine a dosage of light in the wavelength range of 380 to 420 nm for the first time period; compare the dosage of light to a threshold; and adjust, based on the comparing, an intensity of the white light within the space (Weeks teaches determining the occupancy and vacancy, and then determining how much light is provided by comparing the light to a threshold, where the threshold is determined based on the minimum dosage to kill the microbes; [31, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the first light emitter is adjusted; see steps 406, 412, 414 in figure 4).  
As to claim 3, Weeks teaches the light emitting device of claim 1, wherein the controller is further operable to: determine occupancy of the space for the first time period; determine vacancy of the space for the second time period; determine, from a beginning of the first time period to an end of the second time period, a dosage of light supplied to the space; compare the dosage of light to a threshold; and adjust, based on the comparing and based on a subsequent occupancy of the space, an intensity of the white light within the space (Weeks teaches determining the occupancy and vacancy, and then determining how much light is provided by comparing the light to a threshold, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the first light emitter is adjusted; see steps 406, 412, 414 in figure 4).  
As to claim 4, Weeks teaches the light emitting device of claim 1, wherein the controller is further operable to: determine occupancy of the space for the first time period; determine vacancy of the space for the second time period; determine, from a beginning of the first time 
As to claim 5, Weeks teaches the light emitting device of claim 1, wherein the sensor is a first sensor and wherein the light emitting device further comprises: a second sensor operable to detect an environmental characteristic of the space; wherein the controller is further operable to: determine, based on the environmental characteristic of the space, a threshold intensity of the white light; adjust, based on the threshold intensity of the white light, an intensity of the white light (Weeks teaches measuring the amount of bioburden with sensor 140, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the first light emitter is adjusted; see steps 406, 412, 414 in figure 4). 
As to claim 6, Weeks teaches the light emitting device of claim 1, wherein the sensor is further operable to detect more than one occupant in the space (Weeks teaches the sensor operable to detect occupancy, and it can detect any occupant including multiples; see claim 1 above. Weeks teaches an occupation sensor 135; Figs. 1-4 [29].   Because the sensor can detect whether the space is occupied and the sensor can be one of various types of sensors [29], then the sensor can detect any number of occupants in the space, including multiple occupants.  Weeks teaches the controllers connected to the occupancy sensor which control the both 110 and 115 based on whether the space is occupied; [36-37, 41, 42, 48-50] Fig. 4).  
As to claim 7, Weeks teaches the light emitting device of claim 1, further comprising a bioburden sensor operable to measure an amount of bioburden, wherein the minimum dosage of light in the wavelength range of 380 to 420 nm is determined based on the amount of bioburden measured by the bioburden sensor (Weeks teaches measuring the amount of bioburden with sensor 140, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on whether a pathogen is detected or not detected, the second light emitter 115 is adjusted until the sensor no longer detects the minimum threshold of microbes; see steps 406, 412, 414 in figure 4).  
As to claim 8, Weeks teaches a light emitting device (Weeks; Figs. 1-4) comprising: 
a sensor operable to detect whether a space is occupied (Weeks teaches an occupation sensor 135; Figs. 1-4 [29]); and 
a controller in communication with the sensor (Weeks teaches a control connected to the sensor; [33-37]) and operable to:- 72 -PATENTAtty. Docket No. 008907.00072\US cause output, via a first light emitter within the space and based on detecting occupancy of the space, of a white light comprising a spectral energy in a wavelength range of 380 to 420 nanometers (nm); and cause output, via a second light emitter and based on detecting vacancy of the space, of a non-white light comprising a spectral energy greater than 70% energy in the wavelength range of 380 to 420 nm (Weeks teaches first emitter 110 for emitting between 400-700 nm of light as visible light, and second emitter 115 which can emit light at 405 nm, where the light at 405 nm is the main spectral energy including up to around 100% within the 380-420 nm range; [19, 26] Fig. 4. Weeks teaches the controllers connected to the occupancy sensor which control the both 110 and 115 based on whether the space is occupied; [36-37, 41, 42, 48-50] Fig. 4.  Weeks uses a bioburden sensor 140 to detect pathogens, and continues the application of disinfecting light from 115 until microbes are no longer detected (i.e. until the minimum dosage is provided to kill the microbes; [21, 30, 45, 48-49]).  Weeks teaches that each LED can be dimmed (energy decreased); [28, 41]. Because the 
Note: The instant Claims 1-14 contain a large amount of functional language (ex: “operable to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Additionally, if applicants intend for the controller function to be read structurally into the claims beyond that of a capability/function, then applicants need to recite the “controller configured to…” or “controller programmed to…” perform those specific functions.
Although the examiner believes the first light emitter of Weeks would emit up to 30% spectral energy in the wavelength range of 400-420nm because the light includes wavelengths in the visible spectrum, Weeks does not explicitly teach this feature. However, it would have been obvious to one of ordinary skill in the art to have included in the visible wavelength light from 400-700nm of Weeks, a small percentage up to 30% spectral energy in the 400-420 nm range in order to provide some disinfecting potential from the first light.  Additionally, this would result in other 70% or more energy from the first light of Weeks being directed towards wavelengths between 420-700nm in the visible spectrum which would provide the advantage of more visually appealing light to a user. 
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The ability of the light source to provide primarily (greater than 70% energy in the spectrum) of visually appealing light, which is warmer light, as a design choice, in order to provide light that is visually appealing to a user and not cool/cold light provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
As to claim 9, Weeks teaches the light emitting device of claim 8, wherein the controller is further operable to: determine a dosage of light in the wavelength range of 380 to 420 nm for a first time period that the white light is output; compare the dosage of light to a threshold; and adjust, based on the comparing, an intensity of the white light within the space  (Weeks teaches determining the occupancy and vacancy, and then determining how much light is provided by comparing the light to a threshold, where the threshold is determined based on the minimum dosage to kill the microbes; [31, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the first light emitter is adjusted; see steps 406, 412, 414 in figure 4).  
As to claim 10, Weeks teaches the light emitting device of claim 8, wherein the controller is further operable to: determine occupancy of the space for a first time period; determine vacancy of the space for a second time period; determine, from a beginning of the first time period to an end of the second time period, a dosage of light supplied to the space; compare the dosage of light to a threshold; and adjust, based on the comparing and based on a subsequent occupancy of the space, an intensity of the white light within the space  (Weeks teaches determining the occupancy and vacancy, and then determining how much light is provided by 
As to claim 11, Weeks teaches the light emitting device of claim 8, wherein the controller is further operable to: determine occupancy of the space for a first time period; determine vacancy of the space for a second time period; determine, from a beginning of the first time period to an end of the second time period, a dosage of light supplied to the space; compare the dosage of light to a threshold; and adjust, based on the comparing and based on a subsequent vacancy of the space, an intensity of the non-white light within the space  (Weeks teaches determining the occupancy and vacancy, and then determining how much light is provided by comparing the light to a threshold, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the second light emitter is adjusted; see steps 406, 412, 414 in figure 4).  
As to claim 12, Weeks teaches the light emitting device of claim 8, wherein the sensor is a first sensor and wherein the light emitting device further comprises: a second sensor operable to detect an environmental characteristic of the space; wherein the controller is further operable to: determine, based on the environmental characteristic of the space, a threshold intensity of the white light; adjust, based on the threshold intensity of the white light, an intensity of the white light  (Weeks teaches measuring the amount of bioburden with sensor 140, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the first light emitter is adjusted; see steps 406, 412, 414 in figure 4).  
As to claim 13, Weeks teaches the light emitting device of claim 8, wherein the sensor is further operable to detect more than one occupant in the space (Weeks teaches the sensor 
As to claim 14, Weeks teaches the light emitting device of claim 8, further comprising a bioburden sensor operable to measure an amount of bioburden, wherein the controller is further operable to determine, based on the amount of bioburden measured by the bioburden sensor, a minimum dosage of light in the wavelength range of 380 to 420 nm to be output (Weeks teaches measuring the amount of bioburden with sensor 140, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on whether a pathogen is detected or not detected, the second light emitter 115 is adjusted until the sensor no longer detects the minimum threshold of microbes; see steps 406, 412, 414 in figure 4).  
As to claim 15, Weeks teaches a method (Weeks; Figs. 1-4)comprising: 
outputting, via a first light emitter and for a first time period in a space, a white light comprising a spectral energy in a wavelength range of 380 to 420 nanometers (nm); outputting, via a second light emitter and for a second time period in the space, a non-white light comprising a spectral energy having greater than 70% energy in the wavelength range of 380 to 420 nm; and switching, to achieve a minimum dosage of light in the wavelength range of 380 to 420 nm during a third period that includes the first time period and the second time period, between causing output of the white light and causing output of the non-white light (Weeks teaches a control connected to an occupancy sensor; [29, 33-37]. Weeks teaches first emitter 110 for emitting between 400-700 nm of light as visible light, and second emitter 115 which can emit light at 405 nm, where the light at 405 nm is the main spectral energy including up to around 100% within the 380-420 nm range; [19, 26] Fig. 4. Weeks teaches the controllers 
Although the examiner believes the first light emitter of Weeks would emit up to 30% spectral energy in the wavelength range of 400-420nm because the light includes wavelengths in the visible spectrum, Weeks does not explicitly teach this feature. However, it would have been obvious to one of ordinary skill in the art to have included in the visible wavelength light from 400-700nm of Weeks, a small percentage up to 30% spectral energy in the 400-420 nm range in order to provide some disinfecting potential from the first light.  Additionally, this would result in other 70% or more energy from the first light of Weeks being directed towards wavelengths between 420-700nm in the visible spectrum which would provide the advantage of more visually appealing light to a user. 
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the 
As to claim 16, Weeks teaches the method of claim 15, further comprising: determining a dosage of light in the wavelength range of 380 to 420 nm for the first time period; comparing the dosage of light to a threshold; and adjusting, based on the comparing, an intensity of the white light within the space  (Weeks teaches determining the occupancy and vacancy, and then determining how much light is provided by comparing the light to a threshold, where the threshold is determined based on the minimum dosage to kill the microbes; [31, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the first light emitter is adjusted; see steps 406, 412, 414 in figure 4).  
As to claim 17, Weeks teaches the method of claim 15, further comprising: determining, via a sensor, occupancy of the space for the first time period; determining, via the sensor, vacancy of the space for the second time period; determining, from a beginning of the first time period to an end of the second time period, a dosage of light supplied to the space; comparing the dosage of light to a threshold; and adjusting, based on the comparing and based on a subsequent occupancy of the space, an intensity of the white light within the space  (Weeks teaches determining the occupancy and vacancy, and then determining how much light is provided by comparing the light to a threshold, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the first light emitter is adjusted; see steps 406, 412, 414 in figure 4).  
As to claim 18, Weeks teaches the method of claim 15, further comprising: determining occupancy of the space for the first time period; determining vacancy of the space for the second time period; determining, from a beginning of the first time period to an end of the second time period, a dosage of light supplied to the space; comparing the dosage of light to a threshold; and adjusting, based on the comparing and based on a subsequent vacancy of the space, an intensity of the non-white light within the space  (Weeks teaches determining the occupancy and vacancy, and then determining how much light is provided by comparing the light to a threshold, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the second light emitter is adjusted; see steps 406, 412, 414 in figure 4).  
As to claim 19, Weeks teaches the method of claim 15, further comprising: detecting, via a sensor, an environmental characteristic of the space; determining, based on the detected environmental characteristic of the space, a threshold intensity of the white light; adjusting, based on the threshold intensity of the white light, an intensity of the white light  (Weeks teaches measuring the amount of bioburden with sensor 140, where the threshold is determined based on the minimum dosage to kill the microbes; [21, 45, 48-49].  Based on the occupancy, and the comparison to the threshold at which a pathogen is detected or not detected, the first light emitter is adjusted; see steps 406, 412, 414 in figure 4).
As to claim 20, Weeks teaches the method of claim 15, further comprising: detecting, via a sensor, more than one occupant in the space; and adjusting, based on the detecting more than one occupant in the space, an intensity of the white light (Weeks teaches an occupation sensor 135; Figs. 1-4 [29].   Because the sensor can detect whether the space is occupied and the sensor can be one of various types of sensors [29], then the sensor can detect any number of occupants in the space, including multiple occupants.  Weeks teaches the controllers .
Claims 5, 12, 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Weeks (US 20180320872; hereinafter “Weeks”) in view of Hawkins et al (US 20160375163; already of record; hereinafter “Hawkins”).
As to claim 5, Weeks teaches the light emitting device of claim 1, wherein the sensor is a first sensor and wherein the light emitting device emits white light (see above).
If it is determined that Weeks does not specifically teach a second sensor operable to detect an environmental characteristic of the space and then adjust the white light based on a threshold intensity, then Hawkins teaches the analogous art of a light emitting device that emits multiple lights (Hawkins teaches disinfecting light 556 and white light 560; [81, 83, 93]) and with an environmental characteristic sensor whereby the light is then adjusted based on thresholds determined by the environmental sensor (Hawkins teaches a daylight sensor; [57, 85, 89, 95]. Hawkins teaches adjusting both lights in response to thresholds determined by the daylight sensor; [85, 89, 95]). It would have been obvious to one of ordinary skill in the art to have modified the light emitting device of Weeks to include a daylight sensor and adjust light based on data from the daylight sensor as in Hawkins because Hawkins teaches that it is well-known to provide light adjustment based on the amount of daylight sensed (Hawkins; [85, 89, 95]).
As to claim 12, Weeks teaches the light emitting device of claim 8, wherein the sensor is a first sensor and wherein the light emitting device emits white light (see above).
If it is determined that Weeks does not specifically teach a second sensor operable to detect an environmental characteristic of the space and then adjust the white light based on a threshold intensity, then Hawkins teaches the analogous art of a light emitting device that emits multiple lights (Hawkins teaches disinfecting light 556 and white light 560; [81, 83, 93]) and with an environmental characteristic sensor whereby the light is then adjusted based on thresholds determined by the environmental sensor (Hawkins teaches a daylight sensor; [57, 85, 89, 95]. 
As to claim 19, Weeks teaches the method of claim 15, wherein the light emitting device emits white light (see above). 
If it is determined that Weeks does not specifically teach a second sensor operable to detect an environmental characteristic of the space and then adjust the white light based on a threshold intensity, then Hawkins teaches the analogous art of a light emitting device that emits multiple lights (Hawkins teaches disinfecting light 556 and white light 560; [81, 83, 93]) and with an environmental characteristic sensor whereby the light is then adjusted based on thresholds determined by the environmental sensor (Hawkins teaches a daylight sensor; [57, 85, 89, 95]. Hawkins teaches adjusting both lights in response to thresholds determined by the daylight sensor; [85, 89, 95]). It would have been obvious to one of ordinary skill in the art to have modified the light emitting device and method of Weeks to include a daylight sensor and adjust light based on data from the daylight sensor as in Hawkins because Hawkins teaches that it is well-known to provide light adjustment based on the amount of daylight sensed (Hawkins; [85, 89, 95]).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Paton, JD (US 7190126; already of record; hereinafter “Paton”) teaches that natural light is detected and that the light emitters are changed based on the detected natural light.

	Dobrinsky et al (US 20170281812; already of record; hereinafter “Dobrinsky”) teaches sensor to sense bacteria in space or air [60, 64, 76], and then improving disinfection efficiency by providing feedback to apply energy when bacterial load threshold is not met or met to turn the light on and off, respectively; [60, 64, 76, 56-59, 58, 80, 133, 135-138].
	Dobrinsky et al (US 20170100494; already of record; hereinafter “Dobrinsky II”) teaches sensor which detects amount of bacteria and controls the light to adjust the light based on feedback; [55, 62].
	Hawkins et al (US 20160375163; already of record; hereinafter “Hawkins”) teaches that various light combinations can be aesthetically pleasing and that color temperatures of a single white light or of blended lights can be aesthically pleasing when they are warmer between 2100-6000 degrees [82].  Hawkins also teaches dimming the lights from 0% to 100% [84, 91].
	Yadav et al (US 20180117193; already of record; hereinafter “Yadav”) teaches where multiple lights can be used [28], and that users can prefer various colors of light [25] which is a design choice depending what blend of light the user finds appealing, and that warmer non-disinfecting white light is known to have a preferable peak wavelength (majority of its spectral energy) in the warmer wavelength region [34, 39, 40]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Benjamin R Whatley/Primary Examiner, Art Unit 1798